Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Examiner's Statement of reason for Allowance
Claims 1-16, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system of detection of data leaks using targeted scanning.
The closest prior art, as previously recited, are Pridgen (US 2020/0167498), Gula (US 2013/0227714), Roundy (US 2015/0261940), Janssen (US 2016/0127417) also generally directed to various aspects of detection of data leaks.  However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 10, 21.  For example, none of the cited prior art teaches or suggest the steps of:
capturing an initial version of the first resource, wherein the initial version of the first resource includes content of the first resource at a first time corresponding to an establishment of a connection between the user device and the server system; performing a hash function on a portion of the initial version of the first resource to generate a first hash value; performing, by a computer system, data loss prevention operations that include: in response to detecting a triggering event caused by an action of the user device and associated with the communications between the user device and the server system, capturing a subsequent version of the first resource hosted by the server system, performing the hash function on a portion of the subsequent version of the first resource to generate a second hash value, wherein the portion of the subsequent version corresponds to the portion of the initial version; comparing the first hash value and second hash value to determine whether the first resource was modified with content added by the user device during the connection between the user device and the server system;
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439